Citation Nr: 1604424	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for kidney stones.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his son


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which, in pertinent part, the RO granted the Veteran an increased disability rating of 40 percent for his service-connected degenerative disc disease of the lumbar spine but denied his claims for service connection.

The Veteran, his mother, and his son testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that the record contains statements the Veteran made to his VA treatment provider in April 2013 concerning an award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Review of service treatment records reflects that the Veteran was seen for right shoulder pain in January 1988, which was diagnosed as tendonitis inflammation; no follow-up treatment is of record.  He complained of left knee pain in August 1989 and was diagnosed with mild bursitis, but again did not seek follow-up treatment.  In March 1991, he was seen for a "recurrent" right ankle sprain, which he had incurred playing basketball.  Radiological examination was negative.  He was seen in February 1994 for a contusion to his left leg and was involved in a motor vehicle accident later in 1994 that led to ongoing complaints of low back pain.  In addition, he reported in April 1994 that he had pain in his neck and back and that his arms and legs "go to sleep easily."  No diagnosis was assigned at time.  He reported numbness in the extremities in  November 1994, but stated that most symptoms had resolved and that he was experiencing numbness only in his left leg.  Again, however, no diagnosis was assigned.  The Veteran was evaluated psychiatrically in December 1994, at which time no diagnosis was assigned, but follow-up psychiatric care was recommended.  The Veteran was seen for complaints of knee and ankle pain in April 1994, but x-rays were normal, and the only diagnosis was "pain."  In May 1995, the Veteran complained of bilateral knee and ankle pain, and he again complained of pain in his knees and ankles at a June 1995 dental health questionnaire, although no diagnosis was assigned on either occasion.  He was again seen in August 1995 for complaints of low back pain radiating into his thighs, as well as tingling in the lower extremities and muscle spasms between his lower blades up into his neck and triceps.  At that time, he was diagnosed with lumbosacral strain and sciatic neuritis.  In addition, at an undated treatment visit, the Veteran was diagnosed with a "low cervical, high thoracic vertebral strain" as well as strain of the latissimus dorsi bilaterally.  At his November 1995 separation report of medical history, the Veteran complained of a multitude of joint problems, as well as leg cramps, depression, and "nervous trouble."  The examiner noted knee and ankle problems since 1989 and acknowledged that the Veteran had sought psychiatric treatment but did not assign any diagnoses; all systems were found to be normal at the separation examination.  

Post-service treatment records reflect that the Veteran was seen on multiple occasions in 1997 for a right ankle sprain and in September 1999 for complaints of low back pain that radiated into his legs and caused numbness in his lower extremities, which he stated he had experienced since the in-service motor vehicle accident.  He was diagnosed in October 1999 with a mild lumbar disc bulge.  The Veteran was treated in March 2000 for complaints of neck pain following an incident in which he reached for a heavy item and felt a pop in his neck.  He continued to complain of neck pain radiating into his upper extremities and reported in July 2000 that he had experienced "a similar episode of pain in 1994 while in the Army."  He was diagnosed at that time with chronic recurrent right cervical radiculopathy and underwent cervical spine fusion surgery in August 2000.  He was again seen for complaints of radiating neck pain in December 2002, although EMG study conducted in February 2003 showed no peripheral neuropathy or radiculopathy.  In June 2006, the Veteran was struck by a car, fracturing his right tibia, pelvis, and left ulna.  No cervical spine injury was documented, although the Veteran underwent extensive surgery and rehabilitation for the injuries.  Following that accident, he has continued to complain of pain in his cervical spine and all four extremities.  In May 2007, the Veteran's VA treatment provider stated that the Veteran's complaints of pain all stemmed from the 2006 accident.  

Records further reflect that the Veteran has been seen for psychiatric care since at least September 2001, when he was hospitalized for a suicide attempt which he attributed to stressors following his 2000 work injury that caused him to be unemployed.  Since that time, he has continued to seek treatment for what has been diagnosed as, variously, bipolar disorder and major depressive disorder.  On one such treatment visit, in December 2007, the Veteran stated that he believed his depression began when he was medically discharged from service due to his lumbar spine disability.  He similarly stated in April 2013 that he had initially been diagnosed with bipolar disorder while in service.  

Following service, the Veteran underwent VA examination in February 2008 and February 2013.  Report of the February 2008 examination of the lumbar spine reflects that he complained of low back pain that radiated into his thighs.  He was diagnosed at the time with degenerative disc disease and "residual radiculopathy pain."  No discussion of the radiculopathy, however, including a clear diagnosis of the nerve or nerves involved, was provided.  At the February 2013 examination of his lumbar spine, the Veteran was again diagnosed with degenerative disc disease with radiculopathy.  The examiner specifically noted that the Veteran "does have residual lumbar spinal radiculopathy to the legs since the 2006 injury."  It is unclear, however, whether, or to what extent, any lower extremity radiculopathy is related to the Veteran's in-service back injury or service-connected degenerative disc disease of the lumbar spine-particularly since he complained in service of lower extremity pain and numbness.  Also at that examination, the Veteran was diagnosed with cervical degenerative disc disease with radiculopathy.  Initially, the examiner offered a positive opinion, linking the diagnosis to the Veteran's 2000 workplace injury and stating that he was "employed militarily" at that time.  However, in a September 2013 addendum opinion, the examiner clarified that the 2000 injury occurred after service and that the current cervical spine diagnosis was thus not service-related.  The examiner stated that the Veteran's in-service motor vehicle accident caused a cervical muscle strain that resolved without any chronic residuals.  However, in rendering this opinion the examiner did not fully consider the Veteran's multiple in-service reports of pain and numbness in his neck and upper extremities for more than a year following the motor vehicle accident.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptomatology he experienced either in service or currently.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a complex orthopedic, neurological, or psychiatric disorder.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the February 2013 examiner did not offer sufficient explanation for the opinion that the Veteran's upper and lower extremity radiculopathy is not related to service, particularly in light of his multiple in-service complaints of upper and lower extremity pain and numbness and his subsequent reports of continuity of symptomatology.  Similarly, it is unclear from the VA examinations to date whether the Veteran experiences separately diagnosable disorders of the arms, legs, left knee, or ankles that are etiologically linked to his time in service.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed cervical spine, bilateral arm, bilateral leg, left knee, and bilateral ankle disorders.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for cervical spine, bilateral arm, bilateral leg, left knee, and bilateral ankle disorders.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified medical professional, who must review the Veteran's claims file and his assertions and provide a diagnosis for each cervical spine, bilateral arm, bilateral leg, left knee, and bilateral ankle disorder he current experiences.  For each diagnosis assigned, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time on active duty.  The Veteran's in-service complaints of cervical spine and radiating upper and lower extremity pain, including his right ankle sprain and bursitis of the left knee, as well as his post-service complaints of neck, arm, leg, and ankle pain and his contentions regarding continuity of symptomatology, must be discussed in the context of any negative opinion.  Such opinions are needed to fully and fairly evaluate the claims of service connection for a cervical spine disorder, a left knee disorder, and bilateral arm, leg, and ankle disorders.  See 38 U.S.C.A. § 5103A(d).

Further, regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed psychiatric disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified psychiatrist, who must review the Veteran's claims file and his assertions and provide a diagnosis for each psychiatric disorder the Veteran current experiences.  For each diagnosis assigned, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time on active duty.  The Veteran's in-service psychiatric referral, as well as his multiple post-service psychiatric complaints and diagnoses and contentions regarding continuity of symptomatology, must be discussed in the context of any negative opinion.

Accordingly, the case is REMANDED for the following action:

1.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2015) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  Schedule the Veteran for VA examinations and advise that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

A medical professional must review the Veteran's claims file and test results, examine the Veteran, and assign a diagnosis for each cervical spine, bilateral arm, bilateral leg, left knee, and bilateral ankle disorder he currently experiences.  For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the multiple in-service and post-service complaints of radiating neck, low back, and joint pain, including the diagnoses of left knee bursitis and recurrent right ankle sprain.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of neck, arm, leg, left knee, and ankle symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  Schedule the Veteran for VA psychiatric examination and advise that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign a diagnosis for each psychiatric disorder the Veteran currently experiences. For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his active military service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service psychiatric consult and the post-service diagnoses of multiple psychiatric disabilities.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of psychiatric symptoms of depression and continuity of symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

